Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/355,391 is presented for examination by the examiner.


Claim Objections
Claims 18-20 are objected to because of the following informalities:  
the numbering needs to be fixed because claim 17 was omitted from the claim set.  Alternatively, claim 17 can be explicitly canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16, 18, and 19 are rejected under 35 U.S.C. 101 as directed to the non-statutory subject matter of a computer program.  The claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101.  They are clearly not a series of steps or acts to be a process, nor are they a combination of chemical compounds to be a composition of matter.  As such, they fail 

Claims 1-16 and 18-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a policy controlling access to data, thus grouped as a certain method of organizing human interactions. This judicial exception is not integrated into a practical application because a human can perform this practice as disclosed in the claims.  People are capable of using decentralized IDs in performing authentication and then knowing or looking up policies that govern access control of data.  Data also is abstract. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is nothing in the claim which would require nonconventional computers which can comparing IDs, store data, transfer data, and write to data.  Claim 12 requires a ledger but computer ledgers are modeled after paper ledgers and no specific functions directed to the ledger concerning blockchain or other cryptographic operations are present in the claims.  The claim merely handle a request by using set rules.  This is not enough to transform the abstract idea into statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-16 and 18-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 and 18-20 of copending Application No. 16/355,417 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of broader genus claims of ‘391 are contained in the narrower species claims of ‘417, as enunciated in (ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As per claim 6, a personal rule is defined twice.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-9 and 12-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over USP Application Publication 2018/0020001 to White et al., hereinafter White in view of USP 10,587,413 to Todd et al hereinafter Todd.

As per claims 1 and 20, White teaches one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors [Fig. 1], cause the computing system to: 
receive a request from an entity for operating on data stored or to be stored in one of the plurality of storages that is associated with an owner of an ID (0019, 0020); 
determine a type of the data requested to be operated on (0021); 
access one or more policy rules that are applicable to the type of the data (0024); 
based on the one or more policy rules, determine if the operation [function; 0018] to be performed on the data will result in the data complying with the one or more policy rules [0024 and 0044]; and 
based on the determination, allow the request when the operation will result in the data complying with the one or more policy rules (0024 and 0025).


As per claim 12, White teaches, a method for enforcing one or more policy rules that are applicable to a type of data (0014), the method comprising:
receiving a request from an entity for operating on data stored or to be stored in one of the plurality of storages that is associated with an owner of the ID (0019);
 determining a type of the data requested to be operated on (0021); 
accessing one or more policy rules that are applicable to the type of the data (0024); 
based on the one or more policy rules, determining if the operation to be performed on the data will result in the data complying with the one or more policy rules (0024 and 0044); and 

White is silent in explicitly teaching a computing system that is implemented in a decentralized network that implements a distributed ledger, the distributed ledger being configured to back one or more decentralized identities (DID) for one or more users of the computing system.   Todd teaches a computing system that is implemented in a decentralized network that implements a distributed ledger, the distributed ledger being configured to back one or more decentralized identities (DID) for one or more users of the computing system (col. 1 lines 53-55 and col. 6, lines 50-66). In Todd’s system there are many identity servers and enterprises.  White teaches trust across many different organizations (0027).  The claim is obvious because one of ordinary skill in the art can substitute known methods which do not produce unpredictable results.   The system of White could have used decentralized identifiers for the entities/user/owner so long as each identity server can authenticate the user.  White’s method teaches how this is performed by distributed ledgers and that doing so allows for control authentication and/or authorization across a class of systems or situations, i.e., in a cross enterprise environment (col. 1, lines 65-66).  

As per claims 2 and 13, White teaches access information related to the particular DID (0019 and 0030); based on the information related to the particular DID, filter the one or more policy rules to determine a subset of one or more 
As per claims 3 and 14, White teaches the request from an entity for operating on data is a request to store data generated by the entity in the storage associated with the particular DID or a request to read data stored in the storage associated with the particular DID (0039 and 0048).
As per claims 4 and 15, White teaches the determining if the operation to be performed on the data will result in the data complying with the one or more policy rules comprises: analyzing the one or more applicable rules' relationship (0044), and based on the analysis, determining whether at least one rule is to overwrite another rule (0026, 0036, 0037 and 0054; additional rules/constraints are required).
As per claims 5 and 16, White teaches wherein the determining the type of the data comprises: scanning the data's metadata (0044; tagged), and based on the scanned metadata, determining at least one type of the data (sensitive; 0044).
As per claim 6, White teaches the one or more policy rules include a personal rule that is determined by an owner of the particular DID [owner is authorized specifically to the data; 0051], when the personal rule is stricter than a third-party rule, the personal rule is to overwrite the third-party rule (0036), and when a third-party rule is stricter than a personal rule, the third-party rule is to 
As per claim 7, White teaches at least one of the one or more policy rules are stored in the storage associated with the particular DID, at least one of the one or more policy rules is stored with at least one of the plurality of storages; at least one of the one or more policy rules is stored at a remote server [data access platform 122; 0024 and 0062], and/or at least one of the one or more policy rules is stored at a DID owner's DID management module.
As per claim 8, White teaches based on information of the entity, filter the one or more policy rules to determine a subset of one or more policy rules that are applicable to the requested data (0044 and 0062), wherein the determine if the operation to be performed on the data will result in the data complying with the one or more policy rules is determined based on the subset of one or more policy rules (0024, 0044, and 0045).
As per claims 9 and 19, White teaches generating a notification to the owner of the particular DID, the entity and/or a third party when the operation to be performed on the data will result in the data not complying with the one or more policy rules [error to user; 0053.
As per claim 18, White teaches the one or more policy rules include a personal rule that is determined by an owner of the particular DID [owner is authorized specifically to the data; 0036 and 0051].

s 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over White and Todd as applied to claim 1 above, and further in view of USP Application Publication  2021/0049586 to Teitelbaum.
As per claim 10, White and Todd are silent is silent in explicitly teaching the entity is an owner of a second DID, the second DID is the same as the first DID or different from the first DID.  Teitelbaum teaches the entity is an owner of a second DID, the second DID is the same as the first DID or different from the first DID (0022 and 0055).  Specifically Teitelbaum teaches that in a decentralized network having a ledger there may be identifier repository that link multiple user IDs to one owner.  This provides a means of having particular username for specific purposes (0055).  This allows for a user to specify which account the transactions is to be initiated on precisely the same type of network at White/Todd.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  

As per claim 11, White teaches filtering the one or more policy rules based on the geographic information of the first and/or the second DID owner(s) to determine a subset of one or more policy rules that are applicable to the requested data (0039 and 0062), wherein the determine if the operation to be performed on the data will result in the data complying with the one or more policy rules is determined based on the subset of one or more policy rules (0024, 0044, and 0045).



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431